 



EXHIBIT 10.3.2
ASHFORD HOSPITALITY TRUST, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
(Effective January 1, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ASHFORD HOSPITALITY TRUST, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

                  CONTENTS         Page            
 
        PREAMBLE  
 
    1          
 
        ARTICLE 1  
DEFINITIONS
    1          
 
        ARTICLE 2  
PARTICIPATION IN THE PLAN
    4          
 
        ARTICLE 3  
DEFERRAL ACCOUNTS
    5          
 
        ARTICLE 4  
INVESTMENT FUNDS
    8          
 
        ARTICLE 5  
DISTRIBUTION OF ACCOUNT
    9          
 
        ARTICLE 6  
NON-ASSIGNABILITY
    15          
 
        ARTICLE 7  
AMENDMENT OR TERMINATION OF THE PLAN
    15          
 
        ARTICLE 8  
PLAN ADMINISTRATION
    16          
 
        ARTICLE 9  
MISCELLANEOUS
    21  

-i-



--------------------------------------------------------------------------------



 



ASHFORD HOSPITALITY TRUST, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
(Effective January 1, 2008)
PREAMBLE
Ashford Hospitality Trust, Inc. (the “Company”) has adopted the Ashford
Hospitality Trust, Inc. Nonqualified Deferred Compensation Plan (the “Plan”),
effective January 1, 2008, for the benefit of a select group of management or
highly compensated employees of the Company. The purpose of the Plan is to
permit designated executives and key employees of the Company to accumulate
additional retirement income on a tax deferred basis.
This Plan is intended to be a nonqualified deferred compensation plan within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended. The
provisions of this Plan shall be construed consistent with the requirements of
Code Section 409A and applicable regulations and other guidance issued
thereunder.
ARTICLE 1
DEFINITIONS
As used in this Plan, the following capitalized words shall have the meanings
indicated below, unless the context clearly requires a different meaning:

1.1   “Account” means the aggregate of a Participant’s Cash Account and Stock
Account.   1.2   “Allocation Date” means each business day during the Plan Year.
  1.3   “Base Salary” means a Participant’s base salary as shown in the
personnel records of the Company.   1.4   “Beneficiary” means the person or
persons designated by a Participant or otherwise entitled to receive any amount
credited to his or her Account that remains undistributed at the Participant’s
death.   1.5   “Bonus” means the annual bonus payable to a Participant as
incentive compensation as determined by the Company, and any other bonus,
including long-term incentive bonus, which the Committee, in its sole
discretion, determines is eligible for deferral under the Plan.

-1-



--------------------------------------------------------------------------------



 



1.6   “Bonus Deferral Election” means an agreement between a Participant and the
Company under which the Participant agrees to defer all or a portion of his or
her Bonus.   1.7   “Cash Account” means the separate bookkeeping account
established on behalf of each Participant to reflect the amounts credited to the
Plan on his or her behalf that are not invested in the Stock Account. Separate
sub-accounts shall be maintained in the Cash Account for deferrals attributable
to each Plan Year.   1.8   “Code” means the Internal Revenue Code of 1986, as
amended from time to time.   1.9   “Committee” means the committee appointed in
accordance with Section 8.1 to administer the Plan.   1.10   “Common Stock”
means common stock of the Company, $.01 par value per share.   1.11   “Company”
means Ashford Hospitality Trust, Inc. a Maryland corporation, and any successor
thereto.   1.12   “Disability” means that a Participant: (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company.   1.13   “Eligible Employee” means an employee of the
Company who is a member of a select group of management or highly compensated
employees and who is designated by the Company as eligible for participation in
the Plan.   1.14   “Investment Fund” means one or more of the measurement
investment funds designated by the Committee for purposes of crediting or
debiting hypothetical investment gains and losses to the Cash Accounts of
Participants.   1.15   “Participant” means any Eligible Employee who satisfies
the conditions for participation in the Plan set forth in Section 2.1.   1.16  
“Plan” means the Ashford Hospitality Trust, Inc. Nonqualified Deferred

-2-



--------------------------------------------------------------------------------



 



     Compensation Plan, as set forth herein and as from time to time amended.

1.17   “Plan Year” means the accounting year of the Plan, which ends on
December 31.   1.18   “Retirement” means Separation from Service on or after
attainment of age 55. There is no minimum length of service requirement for
purposes of defining retirement eligibility.   1.19   “RSU Deferral Election”
means an election to defer receipt of shares of Common Stock otherwise payable
to the Participant upon the vesting of restricted stock unit awards under the
Stock Incentive Plan. The Committee, in its discretion, shall determine which
restricted stock unit awards, if any, under the Stock Incentive Plan are
eligible for deferral under the Plan.   1.20   “Salary Deferral Election” means
an agreement between a Participant and the Company under which the Participant
agrees to defer a portion of his or her Base Salary.   1.21   “Separation from
Service” means the termination of a Participant’s employment with the Company
which constitutes a “separation from service” as that term is defined under Code
Section 409A and regulations issued thereunder.   1.22   “Specified Employee”
means a Participant who is a key employee (as defined in Code Section 416(i)
without regard to Code Section 416(i)(5)) of the Company. For purpose of this
definition, a Participant is a key employee if the Participant meets the
requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in
accordance with the regulations thereunder and disregarding Code
Section 416(i)(5)) at any time during the 12-month period ending on any
December 31st. If a Participant is a key employee as of any December 31st, then
that Participant is treated as a Specified Employee for distributions during the
12-month period beginning on the April 1st following the relevant December 31st.
  1.23   “Stock Account” means the separate bookkeeping account established on
behalf of each Participant to reflect amounts credited to the Plan on his or her
behalf with respect to deferrals of restricted stock unit awards under the Stock
Incentive Plan. The Stock Account shall be maintained in the form of Stock Units
and shall be payable solely in the form of shares of Common Stock from the Stock
Incentive Plan. Separate sub-accounts shall be maintained in the Stock Account
for deferrals attributable to each Plan Year.

-3-



--------------------------------------------------------------------------------



 



1.24   “Stock Incentive Plan” means the Ashford Hospitality Trust, Inc. Amended
and Restated 2003 Stock Incentive Plan, and any successor thereto.   1.25  
“Stock Unit” means a unit that entitles the Participant to one share of Common
Stock.   1.26   Rules of Construction

  (a)   Governing law. The construction and operation of this Plan are governed
by the laws of the State of Texas except to the extent pre-empted by ERISA or
other applicable federal law.     (b)   Headings. The headings of Articles,
Sections and Subsections are for reference only and are not to be utilized in
construing the Plan.     (c)   Gender. Unless clearly inappropriate, all
pronouns of whatever gender refer indifferently to persons or objects of any
gender.     (d)   Singular and plural. Unless clearly inappropriate, singular
items also refer to the plural and vice versa.     (e)   Severability. If any
provision of this Plan is held illegal or invalid for any reason, the remaining
provisions shall remain in full force and effect and be construed and enforced
in accordance with the purposes of the Plan as if the illegal or invalid
provision did not exist.

ARTICLE 2
PARTICIPATION IN THE PLAN

2.1   Eligibility       Participation in the Plan shall be limited to employees
of the Company who (i) qualify for inclusion in a “select group of management or
highly compensated employees” within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA and (ii) are designated by the Company as being eligible
to participate in the Plan. If the Company determines that a Participant no
longer qualifies as being a member of a select group of management or highly
compensated employees, the Company shall have the right to suspend the
Participant’s contributions for future Plan Years, except to the extent
prohibited by Section 409A of the Code.

-4-



--------------------------------------------------------------------------------



 



2.2   Commencement of Participation       Eligible Employees may elect to
participate in the Plan, in the manner designated by and acceptable to the
Company, prior to the first day of each Plan Year (or in the case of newly
eligible enrollees, within 30 days of first becoming eligible to participate in
the Plan).

ARTICLE 3
DEFERRAL ACCOUNTS

3.1   Deferral Elections

  (a)   Deferral of Base Salary. An Eligible Employee may elect to defer up to
[100%] of his or her Base Salary for a Plan Year by filing a Salary Deferral
Election in accordance with Section 3.2.     (b)   Deferral of Bonus. An
Eligible Employee may elect to defer up to 100% of his or her Bonus for a Plan
Year by filing a Bonus Deferral Election in accordance with Section 3.2.     (c)
  Deferral of Restricted Stock Awards. An Eligible Employee may elect to defer
payment of up to 100% of his or her restricted stock units vesting under the
Stock Incentive Plan by filing an RSU Deferral Election in accordance with
Section 3.2.

3.2   Deferral Elections. A Participant’s deferral elections shall be in
writing, and shall be filed with the Committee at such time and in such manner
as the Committee shall provide, subject to the following:

  (a)   Salary Deferrals. A Salary Deferral Election shall be made during the
election period established by the Committee, which shall end no later than the
last day of the Plan Year preceding the Plan Year in which the Base Salary would
otherwise be payable.     (b)   Bonus Deferrals. If the Committee determines
that Bonus eligible for deferral satisfies the requirements of “performance
based compensation” within the meaning of Code Section 409A, then any election
to defer such Bonus must be made no later than the date which is six months
prior to the end of the performance period to which the Bonus relates. If the
Committee

-5-



--------------------------------------------------------------------------------



 



      determines that any Bonus eligible for deferral under the Plan does not
satisfy the requirements of performance based compensation, then any election to
defer such Bonus must be made no later of the last day of the Company’s fiscal
year preceding the fiscal year which contains the first day of the performance
period to which such Bonus relates. Any deferral of Bonus shall be made in
accordance with the rules and procedures established by the Committee.

  (c)   Restricted Stock Unit Deferrals. An RSU Deferral Election shall be made
during the election period established by the Committee, which shall end no
later than 30 days after the date such restricted stock units are awarded to the
Eligible Employee. If the Committee determines that restricted stock units
eligible for deferral satisfy the requirements of performance based compensation
within the meaning of Code Section 409A, then the election to defer must be made
no later than the date which is six months prior to the end of the performance
period with respect to such restricted stock units.     (b)   Deferral elections
may be expressed as a percentage or in whole dollar amounts (or whole shares,
with respect to restricted stock units), within the limits provided under the
Plan.     (c)   The minimum annual deferral of Base Salary under the Plan shall
be $10,000 and any deferral election that would provide a lesser deferral for a
Plan Year shall be disregarded for such Plan Year. The minimum annual deferral
of Bonus shall be $10,000. An alternative Bonus deferral of no less than 25%
shall be deemed a qualifying Bonus deferral, even if the resulting dollar figure
is less than $10,000.     (d)   Notwithstanding the foregoing provisions of this
Section 3.2, the Committee may provide that an employee who first becomes an
Eligible Employee may make a deferral election within 30 days of first becoming
an Eligible Employee, which deferral election shall relate to Base Salary, Bonus
and restricted stock units earned for periods after the date such election is
made.

Once made, the Committee may provide that a deferral election shall remain in
effect for subsequent Plan Years unless changed or revoked by the Participant in

-6-



--------------------------------------------------------------------------------



 



accordance with rules established by the Committee. Any such modification or
revocation shall be effective for the Plan Year following the Plan Year in which
it is made. Participants shall be fully vested in their Plan benefits at all
times.

3.3   Account Reflecting Deferred Compensation       The Company shall establish
and maintain a separate Account for each Participant which shall reflect the
amount of a Participant’s total deferrals made under Section 3.2 and all credits
or charges under Section 3.4, and applicable earnings and losses under
Article IV. All amounts credited or charged to a Participant’s Account hereunder
shall be in a manner and form determined within the sole discretion of the
Company.

3.4   Credits or Charges

  (a)   Balance of Account         As of each Allocation Date, the amount
credited to a Participant’s Account shall be the amount credited to his or her
Account as of the immediately preceding Allocation Date, plus the Participant’s
deferrals since the immediately preceding Allocation Date, minus any amount that
is paid to or on behalf of a Participant pursuant to this Plan subsequent to the
immediately preceding Allocation Date, plus or minus any hypothetical investment
gains or losses determined pursuant to Section 3.4(b) below.     (b)   Earnings
or Losses         As of each Allocation Date, a Participant’s Cash Account shall
be credited or debited with earnings, gains or losses approximately equal to the
earnings, gains or losses on the Investment Funds designated by the Participant
to be used for purposes of calculating his or her Cash Account balance.

3.5   Credits to Trust Fund       The Company may establish a Trust Fund and
make credits to it corresponding to any or all amounts credited under this
Article III with respect to Eligible Employees of the Company who participate in
the Plan. Notwithstanding any other provision of this Plan, any assets of the
Trust Fund shall remain the property of the Company and are subject to the
claims of its creditors in accordance with the terms of the Trust. No
Participant (or Beneficiary) has any priority claim on Trust assets, if any, or
any security interest or other right in or to such assets superior to the rights
of general creditors of the Company.

-7-



--------------------------------------------------------------------------------



 



ARTICLE 4
INVESTMENT FUNDS

4.1   Designation of Preferred Investment Funds By Participants       Each
Participant may indicate to the Company, in writing, a preference that monies in
his or her Cash Account be invested by the Company in one or more of the
Investment Funds selected by the Committee for use by the Plan. If the monies
are invested by the Company in one or more such Investment Funds, then the value
of a Participant’s Cash Account at any time shall include the current fair
market value of the investment in such Investment Funds. A Participant’s
investment election under this Section 4.1 may be changed as of each Allocation
Date in accordance with rules determined by the Committee.       Notwithstanding
Section 4.1 or any other provision in this Plan or any notice, statement,
summary or other communication provided to a Participant that may be interpreted
to the contrary, the Company shall have sole control and discretion over the
investment, management and use of all amounts credited to a Participant’s
Account until such amounts are distributed pursuant to Article V. The Investment
Funds are to be used for measurement purposes only, and a Participant’s
preference of any such Investment Fund, the determination of credits and debits
to his or her Account based on such Investment Funds, the Company’s actual
ownership of such Investment Funds, and any authority granted by the Company to
a Participant to change the investment of the Company’s assets, if any, shall
not be considered or construed in any manner as an actual investment of the Cash
Account in any such Investment Fund or to constitute a funding of this Plan. The
Company shall at all times retain the discretion to invest the monies credited
to the Cash Accounts of Participants in any funds it may choose and shall not
have a duty to notify a Participant of the identity of such funds. In such
event, the credits or charges to a Cash Account shall be determined using
earnings, gains or losses equivalent to the hypothetical rate of earnings, gains
or losses which such Account would have experienced had the Cash Account been
invested in the Investment Funds designated by the Participant, based on the
Participant’s most current investment preference in accordance with Section 4.1.
  4.2   Stock Account.       A Participant’s deferrals of shares of Common Stock
payable on the vesting of restricted stock units shall be credited to the
Participant’s Stock Account in the form of Stock Units. The Participant shall be
credited with one Stock Unit for each share of Common Stock deferred under the
Plan. All distributions from the Stock Account shall be made in shares of

-8-



--------------------------------------------------------------------------------



 



Common Stock, which shall be payable from the share reserve under the Stock
Incentive Plan. No interest or other earnings shall accrue on such Stock
Account.
Prior to distribution, Stock Units shall receive dividend equivalents, which
shall entitle the Participant to an amount equal to the dividends the
Participant would have received if each Stock Unit held in the Stock Account on
the dividend record date for the Common Stock were a share of Common Stock held
by the Participant. At the time the Participant enters into an RSU Deferral
Election, the Participant shall indicate on such election the manner in which
dividend equivalents with respect to the Stock Units subject to such election
shall be treated. The Participant may elect to (i) receive such dividends as
current income (ii) have the dividends deferred under the Plan, or (iii) have
the return on capital portion of the dividends paid as current income, and the
balance deferred under the Plan. If the Participant elects to have dividends
paid as current income, the dividends shall be paid in cash (or Common Stock or
other applicable property for a non-cash dividend) as soon as administratively
practicable after the applicable dividend payment date. If the Participant
elects to have dividends deferred under the Plan, the amount of the dividend
shall be credited to the Participant’s Cash Account as of the dividend payment
date and deemed invested in accordance with the Participant’s investment
election then in effect for the Cash Account (or, if none, in accordance with
the default deemed investment election established by the Committee). If the
Participant elects to have dividends deferred under the Plan, and such dividends
are payable in the form of Common Stock, then the Participant shall be credited
with additional Stock Units equal to the number of shares so payable. If the
dividends are deferred under the Plan, the amount attributable to the deferred
dividends shall be paid in the same time and form as the underlying Stock Units
to which they relate.
ARTICLE 5
DISTRIBUTION OF ACCOUNT

5.1   Distribution Upon Separation from Service       In the event a Participant
incurs a Separation from Service for any reason other than death or Disability,
the Participant’s Account shall be paid in a single lump-sum payment as soon as
administratively practicable following such Separation from Service.   5.2  
Distribution Upon Retirement

  (a)   Time of Payment         In the event a Participant incurs a Separation
from Service due to Retirement, the

-9-



--------------------------------------------------------------------------------



 



      Participant’s Cash Account and Stock Account shall be paid in the form
designated by the Participant in accordance with Section 5.2(b) below.

  (b)   Form of Payment         At the time a Participant makes a deferral
election, the Participant shall designate the manner in which the amounts
deferred shall be paid upon a Separation from Service due to Retirement. The
optional forms of payment shall include: (i) a single lump-sum distribution; or
(ii) annual installments of up to 15 years. If a Participant fails to elect a
form of retirement distribution for a given Plan Year, payment shall
automatically be made in the form of a lump-sum distribution.     (c)  
Modification of Form of Payment         A Participant may elect to modify the
form of any benefit payment made in accordance with this Section 5.2, subject to
the following:

  (i)   the new distribution election must be made at least 12 months in advance
of the originally scheduled distribution date and may not take effect for at
least 12 months after the date the new distribution election is made;     (ii)  
the new distribution election must require a revised distribution date of at
least five years from the date such payment would otherwise have been made; and
    (iii)   the new distribution election shall not accelerate the schedule of
any payment, except as permitted under the regulations under Code Section 409A.
    Each subsequent election modification made under this Section 5.2 must
comply with paragraphs (i), (ii) and (iii) above (as if the previously revised
distribution date was the originally scheduled distribution date).

5.3   Distribution Upon Death

  (a)   Payment of Benefit         If a Participant dies before commencing the
payment of his or her Account, the unpaid Account balance shall be paid to a
Participant’s designated Beneficiary. Payment to such designated Beneficiary
shall begin as soon as administratively practicable after the Participant’s
death. Distribution shall be made to the designated Beneficiary in accordance
with the Participant’s death distribution election (or if the

-10-



--------------------------------------------------------------------------------



 



      Participant would have been eligible for Retirement at the time of his or
her death, then payment shall be made in the same manner that benefits would
have been paid had the Participant retired from employment).         At the time
of initial enrollment in the Plan, each Participant shall designate the manner
in which his or her Account shall be paid upon death. [Confirm that Participants
will make separate death distribution elections.] The optional forms of payment
shall include: (i) a single lump-sum distribution; or (ii) annual installments
of up to 15 years. If a Participant fails to elect a form of distribution which
shall apply in the event of death, payment shall be automatically made in the
form of a lump-sum distribution. A Participant may elect to modify the form of
any benefit payment made in accordance with this Section 5.3, provided that the
new distribution election must be made at least 12 months in advance of the
distribution date and may not take effect for at least 12 months after the date
the new distribution election is made, in accordance with the requirements of
Code Section 409A.         If a Participant dies before receiving the total
amount of his or her Account, but after benefit payments have commenced, the
Participant’s remaining installments shall be paid to the Participant’s
designated Beneficiary at the same time such payments would have been made had
the Participant survived.

  (b)   Designation of Beneficiary         A Participant shall designate a
Beneficiary on a form to be supplied by the Company. The Beneficiary designation
may be changed by the Participant at any time, but any such change shall not be
effective until the Beneficiary designation form completed by the Participant is
delivered to and received by the Company. In the event that the Company receives
more than one Beneficiary designation form from the Participant, the form
bearing the most recent date shall be controlling. If the Participant fails to
designate a Beneficiary, or no designated Beneficiary survives the Participant,
then the Participant’s benefits under the Plan shall be made in the following
order of priority: (1) to the Participant’s surviving spouse; (2) if there is no
surviving spouse, to the Participant’s children in equal shares by right of
representation (one share for each surviving child and one share for each child
who predeceases the Participant but has surviving descendants); and (3) to the
Participant’s estate.

-11-



--------------------------------------------------------------------------------



 



5.4   Distribution Upon Disability

  (a)   Time of Payment         In the event a Participant terminates employment
due to Disability, the Participant’s Account shall be paid in the form
designated by the Participant in accordance with Section 5.4(b) below.     (b)  
Form of Payment         At the time of initial enrollment in the Plan, each
Participant shall designate the manner in which his Account shall be paid upon
Disability. The optional forms of payment shall include: (i) a single lump sum
payment; or (ii) annual installments of up to 15 years. If a Participant fails
to elect a Disability form of distribution, payment shall be automatically made
in the form of a lump-sum distribution.     (c)   Modification of Form of
Payment         A Participant may elect to modify the form of any benefit
payment made in accordance with this Section 5.4, provided that the new
distribution election must be made at least 12 months in advance of the
distribution date and may not take effect for at least 12 months after the date
the new distribution election is made, in accordance with the requirements of
Code Section 409A.

5.5   Distributions Due to Unforeseeable Emergency       Prior to Separation
from Service, a Participant may receive a distribution of all or a portion of
his or her Account upon demonstrating severe financial hardship due to an
unforeseeable emergency in accordance with Code Section 409A and the regulations
and other guidance issued thereunder.       For purposes of this Plan, an
“unforeseeable emergency” is an unanticipated emergency that is caused by events
beyond the control of the Participant or Beneficiary and would result in severe
financial hardship if early withdrawal were not permitted.       This definition
includes, but is not limited to: sudden unexpected illness or accident of the
Participant or of a dependent (as defined in Internal Revenue Code
Section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. Expenses related to
sending a Participant’s child to college or purchasing a

-12-



--------------------------------------------------------------------------------



 



      home are not unforeseeable emergencies for purposes of this Section 5.5.
The Committee shall determine additional exclusions to the definition of an
unforeseeable emergency on a case by case basis.         The Committee will
determine the existence of severe financial hardship due to an unforeseeable
emergency in a uniform and nondiscriminatory manner. The determination will be
based on the supporting facts, circumstances, and documentation provided by the
Participant. The Plan will permit early distribution only to the extent the
hardship cannot be relieved by insurance, liquidation of other assets (to the
extent the liquidation itself will not cause severe financial hardship), or
cessation of deferrals under the Plan.         Withdrawals from Participants’
Accounts made in accordance with this Section 5.5 will be limited to the amount
reasonably necessary to satisfy the emergency need, plus applicable taxes.      
  In the event that a distribution is made to a Participant in accordance with
this Section 5.5, the Participant’s deferrals under the Plan shall be
automatically terminated and the Participant shall not eligible to re-enroll in
the Plan until the enrollment period for the Plan Year that begins at least
12 months after such distribution.

5.6   Distribution Prior to Separation From Service

  (a)   Time of Payment         During the annual enrollment for each Plan Year,
a Participant may designate a date that any portion of his or her Base Salary
and Bonus deferrals attributable to such Plan Year shall be paid prior to
Separation from Service. Any such distribution date must be no earlier than
January 1 of the second Plan Year following the Plan Year with respect to which
the distribution election is made. By way of example, the earliest in-service
distribution date for amounts attributable to the 2008 Plan Year would be
January 1, 2011. At the time a Participant makes a deferral election with
respect to restricted stock units, the Participant may also designate a date in
a future Plan Year prior to Separation from Service on which all or a portion of
the deferred restricted stock units shall be paid. Such date must be no earlier
than January 1 of the second Plan Year following the Plan Year in which the
restricted stock units are credited to the Participant’s Stock Account under the
Plan.

-13-



--------------------------------------------------------------------------------



 



  (b)   Form of Payment         At the time that a deferral election is made
under this Section 5.6, a Participant shall elect whether the in-service
distributions will be distributed in the form of: (i) a single lump-sum
distribution; or (ii) a series of installment payments of a period of time not
to exceed five years.     (c)   Modification of Time and/or Form of Payment    
    Subsequent to the Participant’s initial distribution election with respect
to any Plan Year under this Section 5.6, the Participant may elect to modify, an
unlimited number of times, the time and/or form of the payment of any benefit
paid under this Section 5.6 or may cancel an election under this Section 5.6 in
its entirety, subject to the following:

  (i)   the new distribution election must be made at least 12 months in advance
of the originally scheduled distribution date and may not take effect for at
least 12 months after the date the new distribution election is made;     (ii)  
the new distribution date must be at least five Plan Years from the date such
payment would otherwise have been made; and     (iii)   the new distribution
election shall not, with respect to time or form of payment, accelerate the
schedule of any payment, except as permitted under the regulations under Code
Section 409A.

      Notwithstanding the foregoing provisions of this Section 5.6, if a
Participant elects a distribution at one or more specific future dates under
this Section 5.6 but becomes entitled to a distribution under Section 5.1, 5.2,
5.3 or 5.4 prior to any such date, distribution shall commence pursuant to
Section 5.1, 5.2, 5.3 or 5.4, as applicable. For purposes of the preceding
sentence, installment payments made to a Participant shall be treated as a
single payment. Each subsequent election modification made under this
Section 5.6 must comply with paragraphs (i), (ii) and (iii) above (as if the
previously revised distribution date was the originally scheduled distribution
date).

5.7   Distributions Made To Specified Employees       Notwithstanding any
provision of this Article V to the contrary, if a Participant is a Specified
Employee at the time the Participant is to receive any distribution due to his
or her Separation from Service, such Participant’s distribution shall be made no
earlier than the first day following the six (6) month anniversary of his or her
Separation from Service.

-14-



--------------------------------------------------------------------------------



 



5.8   Distribution of Small Sums       Notwithstanding the foregoing provisions
of this Article V or any Participant election to the contrary, if at the time
distribution of a Participant’s Account is to commence, the total value of the
Account is less than the limitation then in effect under Code Section
402(g)(1)(B), the Participant’s Account shall be paid in a single lump sum
payment.

ARTICLE 6
NON-ASSIGNABILITY

      Neither a Participant nor any Beneficiary of a Participant shall have any
right to commute, sell, assign, pledge, transfer or otherwise convey the right
to receive his or her Account until his Account is actually distributed to the
Participant or Beneficiary. The portion of the Account which has not been
distributed shall not be subject to attachment, garnishment or execution for the
payment of any debts, judgments, alimony or separate maintenance and shall not
be transferable by operation of law in the event of bankruptcy or insolvency of
a Participant or a Participant’s Beneficiary. Notwithstanding the foregoing or
any other provision in this Plan to the contrary, the Plan will recognize a
qualified domestic relations order relating to the division of a Participant’s
Account and issued in connection with divorce proceeding.

ARTICLE 7
AMENDMENT OR TERMINATION OF THE PLAN

7.1   Amendment       The Company, by action of its Board of Directors or
authorized committee, may, at any time and from time to time, amend, in whole or
in part, any of the provisions of this Plan. Any such amendment is binding upon
all Participants and their Beneficiaries, the Committee and all other parties in
interest.   7.2   Termination       The Company reserves the right to terminate
the Plan at any time by action of its Board of Directors. Upon the termination
of the Plan, Participants’ Account balances shall remain in the Plan until the
Participant becomes eligible for the distribution of benefits as provided in
Article V. Notwithstanding the foregoing, the Board, in its discretion, may
elect to distribute Participants’ Account balances following termination of the
Plan, in which case the entire vested Account balances of all Participants shall
be distributed during the period beginning

-15-



--------------------------------------------------------------------------------



 



12 months after such termination date and ending 24 months after such
termination date, notwithstanding any installment payment elections made by
Participants; provided, however, if the Plan is terminated in connection with a
change in control of the Company (within the meaning of Code Section 409A), then
all Account balances shall be distributed within 12 months after such change in
control.

7.3   When Amendments Take Effect       A resolution amending or terminating the
Plan becomes effective as of the date specified therein.   7.4   Restriction on
Retroactive Amendments       No amendment may be made that retroactively
deprives a Participant of any benefit accrued before the date of the amendment.

ARTICLE 8
PLAN ADMINISTRATION

8.1   The Administrative Committee       The Plan shall be administered by a
Committee appointed by the Company’s Board of Directors. The Company may remove
any member of the Committee at any time, with or without cause, and may fill any
vacancy. If a vacancy occurs, the remaining member or members of the Committee
have full authority to act. The Company is responsible for transmitting to any
trustee the names and authorized signatures of the members of the Committee and,
as changes take place in membership, the names and signatures of new members.
Any member of the Committee may resign by delivering his written resignation to
the Company, any trustee and the Committee. Any such resignation becomes
effective upon its receipt by the Company or on such other date as is agreed to
by the Company and the resigning member. The Committee may adopt such rules and
appoint such subcommittees as it deems desirable for the conduct of its affairs
and the administration of the Plan.   8.2   Powers of the Committee       In
carrying out its duties with respect to the general administration of the Plan,
the Committee has, in addition to any other powers conferred by the Plan or by
law, the following powers:

-16-



--------------------------------------------------------------------------------



 



  (a)   to conclusively determine all questions relating to eligibility to
participate in the Plan;     (b)   to compute and certify to any trustee or
other appropriate party the amount and kind of distributions payable to
Participants and their Beneficiaries;     (c)   to maintain all records
necessary for the administration of the Plan that are not maintained by the
Company, record keeper or any trustee;     (d)   to conclusively construe and
interpret the provisions of the Plan and to make and publish such rules for the
administration of the Plan as are not inconsistent with the terms thereof;    
(e)   to establish and modify the method of accounting for the Plan or any
Trust;     (f)   to employ counsel, accountants and other consultants to aid in
exercising its powers and carrying out its duties hereunder; and     (g)   to
perform any other acts necessary and proper for the administration of the Plan,
except those that are to be performed by the record keeper or trustee, if any.

8.3   Indemnification

  (a)   Indemnification of Members of the Committee by the Company         The
Company agrees to indemnify and hold harmless each member of the Committee
against any and all expenses and liabilities arising out of his or her action or
failure to act in such capacity, excepting only expenses and liabilities arising
out of the member’s own willful misconduct or gross negligence. This right of
indemnification is in addition to any other rights to which any member of the
Committee may be entitled.     (b)   Liabilities for Which Members of the
Committee are Indemnified         Liabilities and expenses against which a
member of the Committee is indemnified hereunder include, without limitation,
the amount of any settlement or judgment, costs, counsel fees and related
charges reasonably incurred in connection with a claim asserted or a proceeding
brought against him or the settlement thereof.

-17-



--------------------------------------------------------------------------------



 



  (c)   Company’s Right to Settle Claims         The Company may, at its own
expense, settle any claim asserted or proceeding brought against any member of
the Committee when such settlement appears to be in the best interests of the
Company.

8.4   Claims Procedure       A Participant or Beneficiary or other person who
feels he or she is being denied any benefit or right provided under the Plan
(hereinafter referred to as “Claimant”) may file a written claim with the
Committee or its delegate setting forth the claim. Any such claim shall be
signed by the Claimant and shall be considered filed on the date the claim is
received by the Company or prescribed addressee. The claim must be addressed as
prescribed by the Company. If a Participant shall fail to file a request for
review in accordance with the procedures described herein, such Participant
shall have no right to review and shall have no right to bring action in any
court and the denial of the claim shall become final and binding on all persons
for all purposes.

  (a)   Committee Action         The Committee or its delegate shall, within
90 days after its receipt of such claim make its determination. However, in the
event that special circumstances require an extension of time for processing the
claim, the Committee or its delegate shall provide such Claimant with its
determination not later than 180 days after receipt of the Claimant’s claim,
but, in such event, the Committee or its delegate shall furnish the Claimant,
within 90 days after its receipt of such claim, notification of the extension
explaining the circumstances requiring such extension and the date that it is
anticipated that its determination will be furnished.         In the event the
claim is denied, the Committee or its delegate shall provide such Claimant a
statement of the Adverse Benefit Determination, as defined in subsection
(d) below. The notice of Adverse Benefit Determination shall contain the
following:

  (i)   the specific reason or reasons for Adverse Benefit Determination;    
(ii)   a reference to the specific provisions of the Plan upon which the Adverse
Benefit Determination is based;     (iii)   a description of any additional
material or information that is necessary for the Claimant to perfect the claim;
    (iv)   an explanation of why that material or information is necessary; and

-18-



--------------------------------------------------------------------------------



 



  (v)   an explanation of the review procedure provided below, including
applicable time limits and a notice of a Claimant’s rights to bring a legal
action under ERISA after an Adverse Benefit Determination on final appeal.

  (b)   Procedures for Appealing an Adverse Benefit Determination         Within
60 days after receipt of a notice of an Adverse Benefit Determination as
provided above, if the Claimant disagrees with the Adverse Benefit
Determination, the Claimant, or his or her authorized representative, may
request, in writing, that the Committee or its delegate review the claim and may
request to appear before the Committee or its delegate for such review. If the
Claimant does not request a review of the Adverse Benefit Determination within
such 60 day period, the Claimant shall be barred and estopped from appealing the
Committee’s or its delegate’s Adverse Benefit Determination. The appeal shall be
filed with the Committee or prescribed addressee at the address prescribed by
the Company, and it shall be considered filed on the date it is received by the
prescribed addressee.         The Claimant shall have the rights to:

  (i)   submit written comments, documents, records and other information
relating to the claim for benefits;     (ii)   request, free of charge,
reasonable access to, and copies of all documents, records and other information
relevant to the claim for benefits.

  (c)   Response on Appeal         Within 60 days after receipt by the Committee
or its delegate of a written application for review of a Claimant’s claim, the
Committee or its delegate shall notify the Claimant of its decision; provided,
however, in the event that special circumstances require an extension of time
for processing such application, the Committee or its delegate shall so notify
the Claimant of its decision not later than 120 days after receipt of such
application.         In the event the Committee’s or its delegate’s decision on
appeal is adverse to the Claimant, the Committee or its delegate shall issue a
notice of an Adverse Benefit Determination on Appeal that will contain all of
the following information, in a manner calculated to be understood by the
Claimant:

  (i)   the specific reason(s) for the Adverse Benefit Determination on Appeal;

-19-



--------------------------------------------------------------------------------



 



  (ii)   reference to specific plan provisions on which the benefit
determination is based; and     (iii)   a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records and other information relevant to the
Claimant’s claim for benefits; and a statement describing any voluntary appeal
procedures offered by the Plan and the Claimant’s right to obtain the
information about such procedures, as well as a statement of the Claimant’s
right to bring an action under ERISA Section 502(a).

  (d)   Definition         As used herein, the term “Adverse Benefit
Determination” shall mean a determination that results in the denial, reduction,
or termination of, or a failure to provide or make payment (in whole or in part)
for, a benefit.

8.5   Expenses       The members of the Committee serve without compensation for
services as such. All expenses of the Committee are paid by the Company.   8.6  
Conclusiveness of Action       Any action on matters within the discretion of
the Committee will be conclusive, final and binding upon all Participants and
upon all persons claiming any rights under the Plan, including Beneficiaries.

-20-



--------------------------------------------------------------------------------



 



ARTICLE 9
MISCELLANEOUS

9.1   Compliance With Code Section 409A       Notwithstanding any provision in
this Plan to the contrary, this Plan shall be interpreted and construed in
accordance with Code Section 409A and regulations and other interpretative
guidance issued thereunder, including without limitation any regulations or
other guidance that may be issued after the effective date of this restatement.
Notwithstanding any provision of this Plan to the contrary, the Company may
adopt such amendments to the Plan or adopt other policies and procedures
(including amendments, policies and procedures having a retroactive effect), or
take any other actions, that the Company determines is necessary or appropriate
to preserve the intended tax treatment of the benefits provided under the Plan
and/or to comply with Code Section 409A.       Notwithstanding any provision of
the Plan to the contrary, during the period ending December 31, 2008, the
Company may allow Participants to make or change elections under the Plan in a
manner that complies with the transition relief provided under Notice 2007-86.  
9.2   Plan Not a Contract of Employment       The adoption and maintenance of
the Plan does not constitute a contract between the Company and any Participant
or to be a consideration for the employment of any person. Nothing herein
contained gives any Participant the right to be retained in the employ of the
Company or derogates from the right of the Company to discharge any Participant
at any time without regard to the effect of such discharge upon his or her
rights as a Participant in the Plan.   9.3   No Rights Under Plan Except as Set
Forth Herein       Nothing in this Plan, express or implied, is intended, or
shall be construed, to confer upon or give to any person, firm, association, or
corporation, other than the parties hereto and their successors in interest, any
right, remedy, or claim under or by reason of this Plan or any covenant,
condition, or stipulation hereof, and all covenants, conditions and stipulations
in this Plan, by or on behalf of any party, are for the sole and exclusive
benefit of the parties hereto.

-21-



--------------------------------------------------------------------------------



 



9.4   Other Benefit Plans       Deferred compensation under this Plan shall not
be deemed to be compensation for purposes of determining a Participant’s benefit
or credit under any plan of the Company qualified under Code Section 401(a), or
any life insurance plan or disability plan established or maintained by the
Company, except to the extent specifically provided in such other plan.   9.5  
Withholding of Taxes       The Company shall cause taxes to be withheld from an
Account distributed hereunder as required by law. For each Plan Year in which
any deferral is made under Section 3.1, the Company shall withhold from that
portion of the Participant’s compensation that is not being deferred, in a
manner determined by the Company, the Participant’s share of FICA and other
employment taxes on such deferral amount.

[The remainder of this page is intentionally left blank]

-22-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Ashford Hospitality Trust, Inc. has caused this document to
executed by its duly authorized officer this 31st day of December, 2007, to be
effective as of January 1, 2008,

            ASHFORD HOSPITALITY TRUST, INC.
      By:   /S/ DAVID A. BROOKS         Title: Chief Legal Officer             

-23-